HEDRICK, Judge.
By their two assignments of error, plaintiffs contend the court erred in allowing defendant’s motion for directed verdict and in the entry of judgment directing a verdict for the defendant.
When the evidence in this case is considered in the light most favorable to the plaintiffs, it is insufficient, in our opinion, to raise an inference that the injuries to the minor plaintiff were proximately caused by the actionable negligence of the defendant in the operation of her automobile. Brewer v. Green, 254 N.C. 615, 119 S.E. 2d 610 (1961).
The judgment is
Affirmed.
Chief Judge Mallard concurs and Judge Morris dissents.